Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Konopka et al. [2003/0036903].

With respect to Claim 1, Konopka discloses: A recognition device (Figure 1, 10--1, block diagram of the speech recognition system…system includes user sites 101, 102, …10n, [0019]), comprising: storage (Figure 1, Database 18, best-matched speech model and the correction data needed to correct that speech model to achieve a closer match to the user's utterance are accumulated for later transmission to database 18… data is transferred to database 18 whereat it is associated with the class registered by the user…database 18 collects utterances, speech models and correction data from several different users, and this information is stored in association with the individual classes that have been registered, [0024]) configured to store a first recognition model created based on a first data set comprising first recognition target data collected under a predetermined condition and first correct data to be recognized from the first recognition target data, the first data set, and tags (…samples of calibrated utterances of the user are entered by way of user input 12. Such calibrated utterances are predetermined words, phrases and sentences which are compared to the stored speech models in speech recognition apparatus 14 for determining the rejection score of those calibrated utterances and for establishing the type and degree of correction needed to conform the stored speech models to those utterances, [0023]…the class of the user may be determined to be French male, age 35, the system target language spoken for 15 years; or Japanese female, age 22, the system target language learned at the age of 14 and spoken for eight years; or an Australian male, [0023]) indicative of the condition, for each first recognition model; and a processor configured to (Figure 1, 20, Speech Recognition Processor Module, …a speech recognition processor module 20 that operates to correct and retrain speech models stored in central database 18, [0019]): acquire a second data set comprising second recognition target data and second correct data to be recognized from the second recognition target data (…user input 12 is provided with, for example, a keyboard or other data input device, by which the user may enter predetermined criteria that characterize his speech as being spoken by users of a particular class. That is, the user input is operable to enter class information. Criteria that identify a user's class may include, but are not limited to, the primary language spoken by the user, the user's gender, the user's age, the number of years the user has spoken the system target language , user's height, user's weight, the age of the user when he first learned the system target language, and the like, [0023]); execute recognition processing of the second recognition target data in the second data set by using the first recognition model stored in the storage (Figure 2a, step 34…the user also enters utterances which are sampled and compared to a predetermined set of stored speech models by speech recognition apparatus 14, [0028]); extract a significant tag of the tags stored in the storage (…sensed utterance is sampled to extract therefrom identifiable speech features, [0028]) in association with the first recognition model used for the recognition processing, based on the recognition processing result and the second correct data in the second data set (These speech features are compared to the stored speech models and the optimal match between a sequence of features and the stored models is obtained, [0028]); and create a second recognition model based on the acquired second data set and the first data set stored in the storage in association with the extracted tag (…the best-matched model nevertheless differs from the sampled feature sequence to the extent that an improved set of speech models is needed to optimize recognition performance...; the speech recognition apparatus at the user's site uses both the updated speech models and the original speech models stored thereat to determine respective best matches to new utterances. If subsequent utterances are determined to be better matched to the updated speech models, the original speech models are replaced by the updated models, [0028; 0036]).  

With respect to Claim 2, Konopka discloses: The recognition device of Claim 1, wherein the first recognition target data in the first data set comprises first voice data (…samples of calibrated utterances of the user are entered by way of user input 12. Such calibrated utterances are predetermined words, phrases and sentences which are compared to the stored speech models in speech recognition apparatus 14 for determining the rejection score of those calibrated utterances and for establishing the type and degree of correction needed to conform the stored speech models to those utterances, [0023]), the first correct data in the first data set 30comprises a first text written from the first voice data (...user input 12 is provided with, for example, a keyboard or other data input device, by which the user may enter predetermined criteria that characterize his speech as being spoken by users of a particular class, [0023]), the second recognition target data in the second data set comprises second voice data, the second correct data in the second data set 35comprises a second text written from the second voice- 42 – data (…the class of the user may be determined to be French male, age 35, the system target language spoken for 15 years; or Japanese female, age 22, the system target language learned at the age of 14 and spoken for eight years; or an Australian male, [0023]; Examiner interprets multiple utterances and classes of users may be accepted since multiple users and their associated utterances can be stored.), and the recognition processing comprises processing of recognizing voice from the voice data and converting the voice into a text (…the samples that are uploaded to the central site are phonetically transcribed using a context-constrained (e.g. phono tactically-constrained) network at that site, as represented by step 40 [fig 2a]. That is, the system attempts to transcribe speech in a subword-by-subword manner and then link, or string those subwords together to form words or speech passages…transcribed samples are linked, or strung together using canonical (i.e. dictionary-supplied) subword spellings, resulting in words, as represented by step 42…Inquiry 46 then is made to determine if there are, in fact, a sufficient number of utterances of improved rejection scores…step 56 is carried out to return the transcriptions created from such utterances as updated models for use in the lexica at those sites of users of the class from which the improved utterances were created, [0029]).  

With respect to Claim 3, Konopka discloses: The recognition device of Claim 2, wherein the processor is configured to: input third voice data (In addition to entering criteria data, the user also enters utterances which are sampled and compared to a predetermined set of stored speech models by speech recognition apparatus 14, [0028]; Examiner interprets multiple voice data can be input since user can enter multiple utterances), and convert the third voice data into a third text with the created second recognition model (…samples of calibrated utterances of the user are entered by way of user input 12. Such calibrated utterances are predetermined words, phrases and sentences which are compared to the stored speech models in speech recognition apparatus 14 for determining the rejection score of those calibrated utterances and for establishing the type and degree of correction needed to conform the stored speech models to those utterances, [0023]).  

With respect to Claim 9, Konopka discloses: The recognition device of Claim 2, wherein the processor is configured to:  25determine whether a data amount of the acquired second data set and the first data set stored in the storage in association with the extracted tag is sufficient or not (…acoustic subword data that differs from a best-matched speech model by at least a predetermined amount…is identified. The corresponding best-matched speech model and the correction data needed to correct that speech model to achieve a closer match to the user's utterance are accumulated for later transmission to database 18 if batch processing is implemented, or forwarded immediately, if interactive mode is implemented. In either mode, the data is transferred to database 18 whereat it is associated with the class registered by the user, [0024]); 
create a third data set based on the second data 30set if it is determined that the data amount of the second data set and the first data set is not sufficient (After a sufficient quantity, or so-called "critical mass", of subword and correction data has been collected at database 18, module 20 either creates, or retrains the speech models stored in the database, resulting in an updated set of speech models, [0024]); 
create a second recognition model, based on the acquired second data set, the first data set stored in 35the storage in association with the extracted tag, and - 44 -the created third data set (…the best-matched model nevertheless differs from the sampled feature sequence to the extent that an improved set of speech models is needed to optimize recognition performance...; …database 18 collects utterances, speech models and correction data from several different users, and this information is stored in association with the individual classes that have been registered…the speech recognition apparatus at the user's site uses both the updated speech models and the original speech models stored thereat to determine respective best matches to new utterances. If subsequent utterances are determined to be better matched to the updated speech models, the original speech models are replaced by the updated models, [0028; 0036]).

With respect to Claim 10, Konopka discloses: The recognition device of Claim 9, wherein the processor is configured to: create third voice data from a third text acquired 5based on a keyword extracted from the second text in the second data set (In addition to entering criteria data, the user also enters utterances which are sampled and compared to a predetermined set of stored speech models by speech recognition apparatus 14, [0028]; Examiner interprets multiple voice data can be input since user can enter multiple utterances); and create a third data set comprising the third voice data and the third …samples of calibrated utterances of the user are entered by way of user input 12. Such calibrated utterances are predetermined words, phrases and sentences which are compared to the stored speech models in speech recognition apparatus 14 for determining the rejection score of those calibrated utterances and for establishing the type and degree of correction needed to conform the stored speech models to those utterances, [0023]).

With respect to Claim 11, Konopka discloses: A method executed by a recognition device (Figure 1, 10--1, block diagram of the speech recognition system…system includes user sites 101, 102, …10n, [0019]), comprising: storage (Figure 1, Database 18, best-matched speech model and the correction data needed to correct that speech model to achieve a closer match to the user's utterance are accumulated for later transmission to database 18… data is transferred to database 18 whereat it is associated with the class registered by the user…database 18 collects utterances, speech models and correction data from several different users, and this information is stored in association with the individual classes that have been registered, [0024]) configured to store a first recognition model created based on a first data set comprising first recognition target data collected under a predetermined condition and first correct data to be recognized from the first recognition target data, the first data set, and tags (…samples of calibrated utterances of the user are entered by way of user input 12. Such calibrated utterances are predetermined words, phrases and sentences which are compared to the stored speech models in speech recognition apparatus 14 for determining the rejection score of those calibrated utterances and for establishing the type and degree of correction needed to conform the stored speech models to those utterances, [0023]…the class of the user may be determined to be French male, age 35, the system target language spoken for 15 years; or Japanese female, age 22, the system target language learned at the age of 14 and spoken for eight years; or an Australian male, [0023])  indicative of the condition, for each first recognition model; and a processor configured to (Figure 1, 12, User Input): acquire a second …user input 12 is provided with, for example, a keyboard or other data input device, by which the user may enter predetermined criteria that characterize his speech as being spoken by users of a particular class. That is, the user input is operable to enter class information. Criteria that identify a user's class may include, but are not limited to, the primary language spoken by the user, the user's gender, the user's age, the number of years the user has spoken the system target language , user's height, user's weight, the age of the user when he first learned the system target language, and the like, [0023]); execute recognition processing of the second recognition target data in the second data set by using the first recognition model stored in the storage (Figure 2a, step 34…the user also enters utterances which are sampled and compared to a predetermined set of stored speech models by speech recognition apparatus 14, [0028]); extract a significant tag of the tags stored in the storage (…sensed utterance is sampled to extract therefrom identifiable speech features, [0028]) in association with the first recognition model used for the recognition processing, based on the recognition processing result and the second correct data in the second data set (These speech features are compared to the stored speech models and the optimal match between a sequence of features and the stored models is obtained, [0028]); and create a second recognition model based on the acquired second data set and the first data set stored in the storage in association with the extracted tag (…the best-matched model nevertheless differs from the sampled feature sequence to the extent that an improved set of speech models is needed to optimize recognition performance...; the speech recognition apparatus at the user's site uses both the updated speech models and the original speech models stored thereat to determine respective best matches to new utterances. If subsequent utterances are determined to be better matched to the updated speech models, the original speech models are replaced by the updated models, [0028; 0036]).  

Claim 12, Konopka discloses: A non-transitory computer-readable storage medium having stored thereon a computer program which is executable by a computer (…the retrained speech models may be recorded on a CD-ROM or other portable storage device and delivered to a user site to replace the original speech models stored in speech recognition apparatus 14, [0024]) using storage (Figure 1, Database 18, best-matched speech model and the correction data needed to correct that speech model to achieve a closer match to the user's utterance are accumulated for later transmission to database 18… data is transferred to database 18 whereat it is associated with the class registered by the user…database 18 collects utterances, speech models and correction data from several different users, and this information is stored in association with the individual classes that have been registered, [0024]) configured to store a first recognition model created based on a first data set comprising first recognition target data collected under a predetermined condition and first correct data to be recognized from the first recognition target data, the first data set, and tags (…samples of calibrated utterances of the user are entered by way of user input 12. Such calibrated utterances are predetermined words, phrases and sentences which are compared to the stored speech models in speech recognition apparatus 14 for determining the rejection score of those calibrated utterances and for establishing the type and degree of correction needed to conform the stored speech models to those utterances, [0023]…the class of the user may be determined to be French male, age 35, the system target language spoken for 15 years; or Japanese female, age 22, the system target language learned at the age of 14 and spoken for eight years; or an Australian male, [0023])  indicative of the condition, for each first recognition model; and a processor configured to (Figure 1, 12, User Input): acquire a second data set comprising second recognition target data and second correct data to be recognized from the second recognition target data (…user input 12 is provided with, for example, a keyboard or other data input device, by which the user may enter predetermined criteria that characterize his speech as being spoken by users of a particular class. That is, the user input is operable to enter class information. Criteria that identify a user's class may include, but are not limited to, the primary language spoken by the user, the user's gender, the user's age, the number of years the user has spoken the system target language , user's height, user's weight, the age of the user when he first learned the system target language, and the like, [0023]); execute recognition processing of the second recognition target data in the second data set by using the first recognition model stored in the storage (Figure 2a, step 34…the user also enters utterances which are sampled and compared to a predetermined set of stored speech models by speech recognition apparatus 14, [0028]); extract a significant tag of the tags stored in the storage (…sensed utterance is sampled to extract therefrom identifiable speech features, [0028]) in association with the first recognition model used for the recognition processing, based on the recognition processing result and the second correct data in the second data set (These speech features are compared to the stored speech models and the optimal match between a sequence of features and the stored models is obtained, [0028]); and create a second recognition model based on the acquired second data set and the first data set stored in the storage in association with the extracted tag (…the best-matched model nevertheless differs from the sampled feature sequence to the extent that an improved set of speech models is needed to optimize recognition performance...; the speech recognition apparatus at the user's site uses both the updated speech models and the original speech models stored thereat to determine respective best matches to new utterances. If subsequent utterances are determined to be better matched to the updated speech models, the original speech models are replaced by the updated models, [0028; 0036]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Konopka et al. [2003/0036903], in view of Gurunath et al. [US Patent 10354642]. 
	
	With respect to Claim 4, Konopka discloses: The recognition device of Claim 2…and extract a tag of significantly high recognition accuracy from the tags stored in the storage in 20association with the first recognition model (…sensed utterance is sampled to extract therefrom identifiable speech features. These speech features are compared to the stored speech models and the optimal match between a sequence of features and the stored models is obtained…the speech recognition apparatus at the user's site uses both the updated speech models and the original speech models stored thereat to determine respective best matches to new utterances, [0028…0036]).
Konopka fails to teach: wherein the processor is configured to: compute a recognition accuracy of the first recognition model by comparing a recognition processing result of the second voice data using the first 15recognition model with the second text; compute a statistic with the computed recognition accuracy of the first recognition model.
Within the same field of speech recognition, Gurunath teaches: wherein the processor is configured to: compute a recognition accuracy of the first recognition model by comparing a recognition processing result of the second voice data using the first 15recognition model with the second text (Table 3… the speech recognition model 230 and/or the hyperarticulation model 234 are implemented as a supervised machine learning algorithm, where the speech recognition model 230 and the hyperarticulation model 234 are developed using labeled audio data…[Column 10, lines 57-61], The hyperarticulation detection server may leverage a predetermined number of utterance pairs (e.g., a first speech query and a second speech query) in training the speech recognition model 230 and/or the hyperarticulation model 234…Table 3 shows the results on the different feature groups discussed above and their combinations. Performance was measured in terms of accuracy, positive precision, positive recall, negative precision, negative recall and area under the curve. Within feature groups, the results show that the highest accuracy and positive precision comes from the duration features, [Column 11, lines 23-46]); compute a statistic with the computed recognition accuracy of the first recognition model (…In one embodiment, the second-pass re-scoring module 222 rescores and re-ranks the initially N-best candidate hypotheses 232 using the word error rate (WER) of each hypothesis as the ranking target, [Column 13, lines 34-37]). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the computation of a recognition accuracy as well as a statistic from that accuracy of Gurunath with the system of Konopka in order to improve speech recognition, (Gurunath, [Column 1, line 20-21]). 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Konopka et al. [US PG Pub 2003/0036903], in view of Yoshizawa [US Patent 7603276].

With respect to Claim 5, Konopka discloses: The recognition device of Claim 2.
Konopka fails to teach: wherein the processor is configured to: display the extracted tag; and create a second recognition model based on the 25acquired second dataset and the first data set stored in the storage in association with a tag designated by the user, of the displayed tags.  
In the same field of speech recognition, Yoshizawa teaches: wherein the processor is configured to: display the extracted tag (Figure 6B,…user selects acoustic models corresponding to the family members (i.e., those who use the speech recognition) using a display connected to the PC (the server 101), as shown by screen display examples in FIG. 6A and FIG. 6B. FIG. 6 shows that the acoustic models stored in the CD-ROM are displayed in a box indicated as "CD-ROM" and that the acoustic models selected from among these models have been copied into a box indicated as "USERS".…More specifically, the reading unit 111 reads the three reference models, which are then stored into the reference model storing unit 103 via the reference model preparing unit 102, [Column 21, lines 37-54]); and create a second recognition model based on the 25acquired second dataset and the first data set stored in the storage in association with a tag designated by the user, of the displayed tags (…The reference model selecting unit 305 selects the car-A reference model and the car-B reference model which are acoustically similar to the car noise created as the usage information 324, from among the reference models 321 stored in the reference model storing unit 303 (step S302)…the specification information creating unit 307 creates the specification information 325 on the basis of the specifications of the PDA 301 (step S303). In the present example, the specification information 325 indicating that the CPU power is small is created, on the basis of the specifications of the CPU provided for the PDA 301. The standard model creating unit 306 creates the standard model 322 so as to maximize or locally maximize the probability or likelihood with respect to the reference models 323 selected by the reference model selecting unit 305, on the basis of the created specification information 325 (step S304)…Finally, the noise identifying unit 313 performs noise identification on the noise inputted from the microphone 312 by the user, using the standard model 322 (step S305), [Column 32, lines 47-65]. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the displaying of the extracted tag of Yoshikawa with the system of Konopka in order to “provide a user with, in a short period of time, a high-precision recognition model (standard model) suitable for the specifications of apparatuses and applications and for usage environments, by effectively utilizing many recognition models (reference models)”, (Yoshikawa, [Column 1, lines 62-67]). 

With respect to Claim 6, Yoshikawa teaches: wherein the processor is configured to display a tag related to the 30extracted tag (Figure 6B,…user selects acoustic models corresponding to the family members (i.e., those who use the speech recognition) using a display connected to the PC (the server 101), as shown by screen display examples in FIG. 6A and FIG. 6B. FIG. 6 shows that the acoustic models stored in the CD-ROM are displayed in a box indicated as "CD-ROM" and that the acoustic models selected from among these models have been copied into a box indicated as "USERS".…More specifically, the reading unit 111 reads the three reference models, which are then stored into the reference model storing unit 103 via the reference model preparing unit 102, [Column 21, lines 37-54]); (Figure 14, …in advance of the standard model creation, reference models serving as criteria are prepared (step S300). To be more specific: the reading unit 311 reads the noise reference models written on the storage device such as a CD-ROM; the reference model preparing unit 302 transmits the read reference models 321 to the reference model storing unit 303; and the reference model storing unit 303 stores the reference models 321…the usage information creating unit 304 creates the usage information 324, i.e., the noise type to be identified (step S301)… In this example, car noise has been selected…the noise identifying unit 313 performs noise identification on the noise inputted from the microphone 312 by the user, using the standard model 322 (step S305) [Column 32, lines 30-37, 46, 62-65)).  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Konopka et al. [US PG Pub 2003/0036903], in view of Gurunath et al. [US Patent 10354642], and in further view of Scarano et al. [US Patent 8055503]. 

	With respect to Claim 7, Konopka discloses: The recognition device of Claim 2, wherein the processor is configured to: execute recognition processing of the second voice data in the second data set by using the created second 35recognition model (Figure 2a, step 34…the user also enters utterances which are sampled and compared to a predetermined set of stored speech models by speech recognition apparatus 14, [0028]). 

Within the same field of speech recognition, Gurunath teaches: compute a recognition accuracy of the second recognition model by comparing the recognition processing result of the second voice data using the created second recognition model with the second text (Table 3… the speech recognition model 230 and/or the hyperarticulation model 234 are implemented as a supervised machine learning algorithm, where the speech recognition model 230 and the hyperarticulation model 234 are developed using labeled audio data…[Column 10, lines 57-61], The hyperarticulation detection server may leverage a predetermined number of utterance pairs (e.g., a first speech query and a second speech query) in training the speech recognition model 230 and/or the hyperarticulation model 234…Table 3 shows the results on the different feature groups discussed above and their combinations. Performance was measured in terms of accuracy, positive precision, positive recall, negative precision, negative recall and area under the curve. Within feature groups, the results show that the highest accuracy and positive precision comes from the duration features, [Column 11, lines 23-46]). 
Konopka and Gurunath fail to teach: display the computed recognition accuracy of the second recognition model.
Within the same field of speech recognition, Scarano teaches: display the computed recognition accuracy of the second recognition model (…FIG. 14 depicts a speech statistics setup display. The speech statistics component is used for displaying real-time graphics of statistics…a statistic can be created to count the number of times that a specific phrase is heard, is missing, or to calculate statistics based on any other measures, [Column 11, lines 65-67, Column 12, lines 1-2]).


	With respect to Claim 8, Konopka discloses: The recognition device of Claim 7, wherein the processor is configured to: 10create a third recognition model based on the second data set (…the best-matched model nevertheless differs from the sampled feature sequence to the extent that an improved set of speech models is needed to optimize recognition performance...; the speech recognition apparatus at the user's site uses both the updated speech models and the original speech models stored thereat to determine respective best matches to new utterances. If subsequent utterances are determined to be better matched to the updated speech models, the original speech models are replaced by the updated models, [0028; 0036]). 
Konopka fails to teach: 15compute a recognition accuracy of the third recognition model by comparing the recognition processing result of the second voice data using the created third recognition model with the second text in the second data set; and 20display the recognition accuracy of the second recognition model and the recognition accuracy of the third recognition model.
Within the same field of speech recognition, Gurunath teaches: compute a recognition accuracy of the third recognition model by comparing the recognition processing result of the second voice data using the created third recognition model with the second text in the second data set (Table 3… the speech recognition model 230 and/or the hyperarticulation model 234 are implemented as a supervised machine learning algorithm, where the speech recognition model 230 and the hyperarticulation model 234 are developed using labeled audio data…[Column 10, lines 57-61], The hyperarticulation detection server may leverage a predetermined number of utterance pairs (e.g., a first speech query and a second speech query) in training the speech recognition model 230 and/or the hyperarticulation model 234…Table 3 shows the results on the different feature groups discussed above and their combinations. Performance was measured in terms of accuracy, positive precision, positive recall, negative precision, negative recall and area under the curve. Within feature groups, the results show that the highest accuracy and positive precision comes from the duration features, [Column 11, lines 23-46]). 
	Konopka and Kanjitha fails to teach: display the recognition accuracy of the second recognition model and the recognition accuracy of the third recognition model. 
Within the same field of speech recognition, Scarano teaches display the recognition accuracy of the second recognition model and the recognition accuracy of the third recognition model (…FIG. 14 depicts a speech statistics setup display. The speech statistics component is used for displaying real-time graphics of statistics…a statistic can be created to count the number of times that a specific phrase is heard, is missing, or to calculate statistics based on any other measures, [Column 11, lines 65-67, Column 12, lines 1-2]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441.  The examiner can normally be reached on Monday - Thursday 6:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                                                                                                                                                                    /DOUGLAS GODBOLD/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        /ERIC J ROSEN/Supervisory Patent Examiner, Art Unit 3771